Mr. Presiding Justice Clark delivered the opinion, of the court. Suit was brought upon a collateral promissory note. After a default was claimed to have been made in the payment of instalments due upon the note in accordance with its terms, the collateral was sold or alleged to have been' sold by the plaintiff. A claim of set-off was interposed by the defendant. Judgment was rendered in favor of the plaintiff in the sum of $50. From the record it would appear that the note was for the sum of $435; that $10 was paid upon it soon after its date; that the court allowed the defendant $300 as for the amount received on the sale of collateral, and also allowed $75 upon the claim of set-off. The argument presented rests entirely upon the questions of fact. We have carefully examined the record, and are unable to say that the conclusion reached by the trial court was against the weight of the evidence, and the judgment will therefore be affirmed. Affirmed.